Case 1:21-cv-10516-DJC Document1 Filed 03/26/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Civil Action No
Friedrich Lu, Plaintiff =
Vv agi =
Boodie Ugnumba, G4S Secure Solutions (USA), Inc, Melanie Litt << =
and Trustees of Boston Public Library, Defendants ae a
€ nN
“32 Cl
COMPLAINT 23
=o =
(1) The court has subject matter jurisdiction over this matter under 28 USC A331. =“
BO

301340 SWYS19 NI
agai

(2) On Mar 29, 2018 plaintiff Friedrich Lu walked into Boston Public Library (BPL) through

the door on Boylston Street, with right hand carrying a sack of bagels (the sack was a large,
transparent plastic bag). BPL had rules and regulations in place that food was allowed for
consumption at certain designated locations (both indoor and outdoor) within the library.

(a) In charge of BPL security, Boodie Ugnumba worked for G48 Secure Solutions (USA),
Inc -- a Delaware corporation with headquarters at 1395 University Blvd Jupiter, FL,
33458-5289.

(b) Also in charge of BPL security, Melanie Lima worked for BPL.

(3) Twenty yards into the library upon arrival, Lu was intercepted by Ugnumba and ordered
to leave, due to the bagels (but no further explanation). Lu asked to appeal the decision, and got
to talk to Lima, who affirmed the decision without explanation, either. To date, Lu still does not
know what offended them, or BPL.

(4) Count One: 42 USC § 1983. All defendants, under color of state law, ordinance,

regulation, custom or usage, deprived Lu of rights secured under Fourteenth Amendment (Due

Process and Equal Protection Clauses).

(8) Lu demands jury wz e and court cost.

Plaintiff: Friedrich Lu, pro Se * Date: March 26, 2021 Email: chi2flu@gmail.com
Address: % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112
